Case 5:20-cv-00084-LGW-BWC Document 12 Filed 10/20/20 Page 1 of 2
                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                              By MGarcia at 1:35 pm, Oct 20, 2020
Case 5:20-cv-00084-LGW-BWC Document 12 Filed 10/20/20 Page 2 of 2
